Title: From John Adams to Robert R. Livingston, 10 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris July 10th. 1783.
          In the present violent heat of the Weather, and feverish state of my own health, I cannot pretend to sit long at my Pen, and must pray you to accept of a few short hints only.
          To talk, in a general stile, of Confidence in the French Court &ca. is to use a general language, which may mean almost any thing, or almost nothing.— To a certain degree, and as far as the Treaties and Engagements extend, I have as much Confidence in the French Court, as Congress has, or even as you, Sir, appear to have.
          But if by Confidence in the French Court is meant, an Opinion that the French Office of foreign Affairs would be Advocates with the English for our rights to the Fishery, or the Mississippi River, or our Western Territory, or Advocates to persuade the British Ministers to give up the Cause of the Refugees, and make a parliamentary provision for them, I own I have no such Confidence, and never had.— Seeing and hearing what I have seen and heard, I must have been an Idiot to have entertained such Confidence— And having no such Confidence, I should be more of a Machevilian, or a Jesuit, than I ever was, or will be, to counterfeit it to you or to Congress.
          
          Mr. Marbois Letter is to me full proof of the principles of the C. de Vergennes. Why? Because I know, (for it was personally communicated to me upon my passage home by Mr. Marbois himself) the Intimacy and the Confidence there is between these two— And I know farther, that that Letter contains Sentiments concerning the Fisheries diametrically opposite to those, which Mr. Marbois repeatedly expressed to me upon the Passage, vizt. “That the Newfoundland Fishery was our right, and we ought to maintain it.” From whence I conclude, that Mr. Marbois Sentiments have been changed by the Instructions of the Minister. To what purpose is it, where this Letter came from? Is it less genuine, whether it came from Philadelphia, Versailles, or London? What if it came thro’ English Hands? Is there less weight, less evidence in it, for that? Are the Sentiments more just, or more friendly to Us, for that?
          Mr. Rayneval’s Correspondence too with Mr. Jay. Mr. Rayneval is a Chef du Bureau. But we must be very ignorant of all Courts not to know, that an Under Secretary of State dares not carry on such a Correspondence without the Knowledge, Consent and Orders of the Principal.
          There is another point now in agitation, in which the French will never give Us one good word. On the contrary, they will say every thing they can think of to persuade the English to deprive Us of the Trade of their West India Islands. They have already, with their Emissaries, been the chief Cause of the Change of Sentiments in London on this head against Us.
          In general, they see with pain every appearance of returning real & cordial Friendship, such as may be permanent between Us and Great Britain. On the contrary they see with pleasure every Seed of Contention between Us. The Tories are an excellent Engine of Mischief between Us, and therefore very precious.— Exclusion of from the West India Islands, will be another.
          I hold it to be the indispensible duty of my Station, not to conceal from Congress these Truths. Dont let Us be Dupes, under the Idea of being grateful. Innumerable Anecdotes happen daily to shew that these Sentiments are general.
          In Conversation a few Weeks ago with the Duke de la Vauguyon, upon the subject of the West India Trade, I endeavoured to convince him, that France & England both ought to admit Us freely to their Islands. He entered into a long Argument, to prove that both ought to exclude Us. At last I said, “the English were a parcel of Sots to exclude Us— for the consequence of it would be, that in 15 or 20 Years we should have another War with them.” “Tant mieux! Tant mieux! Tant mieux! Je vous en felicite—” cried the Duke, with great pleasure. “Tant mieux pour nous,” says I, because we shall conquer from the English in that Case all their Islands, the Inhabitants of which would now declare for Us, if they dared— But it will be not the better for the English. They will be the Sots and Dupes, if they lay a foundation for it.— “Oui Monsieur, says the Duke, je crois que vous aurez une autre guerre contre les Anglais.”— And in this wish he expressed the feelings and the Vows of every Frenchman upon the face of the Earth.
          If therefore We have it in Contemplation to avoid a future War with the English, dont let Us have too much Confidence in the French, that they will favor Us in this View.
          I have the honor to be, with great Respect / and Esteem, / Sir, / your most obedient & / most humble Servant.
          John Adams.
        